Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 13, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
  142076(14)(15)                                                                                                      Justices




  IN THE MATTER OF

  HONORABLE JAMES M. JUSTIN                                                   SC: 142076
  12th DISTRICT COURT                                                         JTC Formal Complaint 87

  BEFORE THE JUDICIAL TENURE COMMISSION
  ________________________________________


        On order of the Chief Justice, the motion for leave to file supplemental authority is
  considered and it is granted.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 13, 2011                    _________________________________________
                                                                               Clerk